Action to recover damages for personal injuries sustained by the plaintiff while riding as a passenger in a taxicab of defendant Elmhurst Taxi Corp., which collided with a-truck owned by the defendant-appellant Brooklyn Union Gas Company. The Brooklyn Union Gas Company appeals from a judgment, entered upon a verdict of a jury, finding it negligent and exonerating the Elmhurst Taxi Corp. The plaintiff appeals from that part of the judgment which dismisses the complaint against defendant Elmhurst Taxi Corp. Judgment unanimously affirmed, with costs to the plaintiff against the Brooklyn Union Gas Company, and with costs to defendant Elmhurst Taxi Corp. against the plaintiff. No opinion. Present — Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ.